Citation Nr: 1619485	
Decision Date: 05/13/16    Archive Date: 05/19/16

DOCKET NO.  14-29 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUE

Entitlement to VA non-service-connected pension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel







INTRODUCTION

The Veteran served on active duty from March 1946 to February 1950.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  The Veteran's VA Claims file has since been transferred to the RO in Providence, Rhode Island.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In this case, a Board video-conference hearing was scheduled for March 2016.  The Veteran was notified of this hearing on February 18, 2016.  The Board notes that this letter was mailed to an address in Wakefield, Rhode Island.  Per an April 2016 Brief, this address was incorrect.  Following a search in the Veterans Appeals Control and Locator System (VACOLS), it does appear that the Veteran's address has changed.  His new city of residence is Brewster, New York.  The Veteran's representative indicated that the Veteran did not withdraw his Board hearing request, and stated that the Veteran was not adequately notified of the date, time, and place of the previously-scheduled hearing.  To date, there is no evidence that this hearing has been conducted.  The claim is thus remanded to reschedule the requested video-conference hearing.





Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a video-conference Board hearing in accordance with his original request.  The hearing notice must be mailed to the Veteran's current address.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
MATTHEW W. BLACKWELDER	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




